892 F.2d 1327
Tom PAPACHRISTOU, d/b/a Mid-South Aviation, Appellant,v.TURBINES INC., Appellee.
No. 88-2694-EA.
United States Court of Appeals,Eighth Circuit.
Dec. 7, 1989.

Appeal from the United States District Court for the Eastern District of Arkansas;  Garnett Thomas Eisele, Chief Judge.

Prior report:  884 F.2d 1116

1
The panel opinion filed and the judgment entered on September 12, 1989, are vacated and appellant's suggestion for rehearing en banc is granted.   The case is set for oral argument before the court en banc on Friday, January 19, 1990, in the U.S. Court and Custom House in St. Louis, Missouri.   Argument will be limited to fifteen (15) minutes per side.


2
Counsel may simultaneously file, within thirty (30) days of the date of this order, supplemental briefs which are not duplicative of the briefs originally filed.   The supplemental briefs shall not exceed fifteen (15) pages in length.